 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchott'sBakery, Inc.andAmerican Bakeryand Confectionery Workers' InternationalUnion,AFL-CIO,Local 163.Cases23-CA-2266 and 23-CA-2384.May 4,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn December 9, 1966,Trial Examiner William W.Kapell issued his Decision in the above-entitledproceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter,theGeneralCounselandtheRespondent filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer's Decision,the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner,with the following additions.The Trial Examiner found, and we agree,that theRespondent's transfer and later discharge of JamesM. Nails, president and chief shop steward of theUnion,were violative of Section 8(a)(3) and(1) of theAct.The Union,pursuant to the contractual grievanceprocedure, appealed the matter of his transfer to anarbitrator,who found that Nails had beentransferred to a more onerous job because of hisunion activities.The Trial Examiner recommendedrecognizing the arbitrator's award,and, in any event,found on the evidence before him that theRespondentdiscriminatorilytransferredNailsbecause of his union activities.The Trial Examinerlikewise found that Nails,in his job as a loader ofbread,did not,as the Respondent contended,deliberately damage or threaten to damage anybread,and that he was discriminatorily dischargedin order to discourage union support and activities.As the Trial Examiner also pointed out, thesituation giving rise to the discharge of Nails was aresult of the original discriminatory transfer. Thereis,moreover,no contention that Nails'conductculminating in his discharge was of such a nature asto render him unemployable. Accordingly, while weagree with the Trial Examiner that Nails was, in allthe circumstances of this case, discriminatorilydischarged, we find that, in any event, our Orderdirecting that Nails be offered reinstatement to hisoriginal job as checker, and be made whole, isnecessary to remedy the original discriminatorytransfer.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Schott's Bakery,Inc.,Houston,Texas,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.ISeeJohn Kinkle&Son, 157 NLRB 744.Vita Foods,154NLRB 1716, 1720,Anderson-Rooney Operating Company,134NLRB 1480,1481,N L R.B v M & B Headwear Co, 349 F 2d 170,174 (C A 4)TRIAL EXAMINER'S DECISION andRECOMMENDED ORDERSTATEMENT OF THE CASESWILLIAM W. KAPELL, Trial Examiner: This matter washeard at Houston, Texas, on August 30 and 31, 1966,1 uponcomplaintsof the General Counsel issued in Case23-CA-22662 on April 27, and in Case 23-CA-23843 onJune 15, respectively. The cases were consolidated forhearing by an order of the Regional Director, datedJune 15.The complaint in Case 23-CA-2266 alleges insubstance, that Schott's Bakery, Inc., hereafter referred toasRespondent, violated Section8(a)(1) and(3)of theNational Labor Relations Act, as amended, hereafterreferred to as the Act, by interrogating employeesconcerning their union activities,threateningto transferemployees to more arduous positions, and transferringemployee James M. Nails from his job as checker to themore arduous job of manuallyloading and unloadingtrucks because of his unionactivities.The complaint in Case 23-CA-2384 alleges, insubstance, that Respondent violated Section 8(a)(1) and (3)of the Act by instituting changes in the working conditionsof employee James M. Nails, thereby increasing hisworkload, threatening to discharge him, and thereafterdischarging and refusing to reinstate him because of hisunionactivities.In its answers to the complaints,Respondent denied the commission of any unfair laborpractices. It, however, admitted the discharge of andrefusal to reinstate Nails, but denied in effect that it wasdiscriminatorily motivated.IAll dates hereafter refer to the year 1966 unless otherwisenotedBased upon charges filed on December 23, 1965, and April 25,by American Bakery and Confectionery Workers'InternationalUnion, AFL-CIO, Local 163, hereafter called the Union.9 Based on a charge filed on May 9 by the Union164 NLRB No. 59 SCHOTT'S BAKERY, INC.333All parties were afforded full opportunity to be heard, tointroduce relevant evidence,.to present oral argument, andto file briefs. The General Counsel and Respondent filedbriefs which have been duly considered. Upon the entirerecord in the cases, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.COMMERCEconclusions, and recommendations of the Trial Examiner.The Trial Examiner had found that Respondent inviolation of Section 8(a)(1) of the Act threatened to imposeeconomic reprisals against its employees who joined theUnion and to physically harm them because they soughtassistance from the Union regarding maintenance of theterms and conditions of their employment; and that inviolation of Section 8(a)(3), Respondent discriminatorilyreduced the hours of employment of an employee and thendischarged and refused to reinstate him.4Respondent, a Texas corporation having its principaloffice and place of business in Houston, is engaged in themanufacture and sale of bread and bakery products.During the 12-month period prior to the issuance of thecomplaints, Respondent, in the course of its businessoperations, admittedly purchased goods and materialsvalued in excess of $50,000, which were shipped to it frompoints outside the State of Texas. Respondent admits, andI find, that at all times material herein, it was an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent admits, and I find, that atall timesmaterialherein, the Union was a labor organization within themeaningof Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. BackgroundSince November 1, 1963, the Union, as the recognizedexclusivebargaining representative of Respondent'sproduction and shipping employees, and Respondent havebeen parties to a collective-bargaining contract. Thecontractcontains,interalia,aLaborManagementprovision (article V) and a Disputes provision (article XII).The Labor Management provision states: "Except asotherwise provided by specificprovisionsof this contract,the management of the business and the direction of theworking forces including the right to plan, direct andcontrol operations and to introduce new or improvedmethods or facilities is vested exclusively in theemployer." The Disputes provision, in pertinent part,provides that any employee who feels that he has beendischarged without just cause may file a grievance; that inthe event employee grievances or disputes concerningterms or condition of this contract arise, such grievancesor disputes shall be processed as indicated therein; thatarbitration, the final step in the processing of grievances ordisputes shall be binding and final upon both parties; andthat the sole function of the arbitrator shall be todetermine whether the Company or the Union is correctwith reference to the proper application and interpretationof this contract and the arbitrator shall have no authorityto change, amend, or modify this contract in any respectwhatsoever.It also appears that Respondent and the Union wererecently involvedin litigationbefore the Board. In May1965, the Union filed unfair labor practice charges againstRespondent, alleging 8(a)(1) and (3) violations. Thereafter,following a hearing before a Trial Examiner, the Board onJune 23, issued an order adopting the findings,B.The Alleged Discriminatory Transfer1.The arbitration proceedingOn April 25, the Union filed an amendedcharge againstRespondent in Case 16-CA-2266 alleging that in or abouttheendofJanuaryRespondentdiscriminatorilytransferred employee James M. Nails from the position ofchecker to that of a loader, a more onerous job, because ofhis activities in or on behalf of the Union. Following histransfer and prior to the issuance of a complaint in saidcase, a grievance pursuant to the Disputes provision of thecollective-bargaining agreement was filed on his behalfobjecting to the transfer. While this grievance was beingprocessed, the complaint in Case 23-CA-2266 was issuedandRespondentmoved on June 8 to dismiss theallegations therein pertaining to Nails' transfer or, in thealternative, to stay that proceeding because of the pendinggrievance which at that time had been noticed for hearingon June 16 before the Honorable Clyde Emory, a lawprofessor selected as the neutral arbitrator. The motionwas denied by the order of Trial Examiner Charles W.Schneider on July 6. Thereafter, following the filing of achargeand issuance of the complaint in Case23-CA-2384, alleging the discriminatory discharge ofNails, Respondent made an amended motion for the samerelief sought in its previous motion, and also moved thatthe allegations in the new case pertaining to the allegeddiscriminatory discharge of Nails be dismissed or, in thealternative,thatthecasesbe stayed pending thecompletion of the arbitration proceeding which, in themeantimehad been requested in connection with hisdischarge.Inasmuch as the Board hearing in theconsolidated cases had been continued to August 30,which, in effect, was tantamount to a stay of thatproceeding, no further action was taken in connection withthe amended motion.It is significanttonote that insupport ofitsmotionand amended motion, Respondentasserted that it and the Union had submitted the issuespertainingto the transfer and discharge of Nails to bindingarbitrationpursuanttotheircollective-bargainingcontract, and that thehearing inthe Board cases should bestayed pending the rendition of an award by the arbitrator,which then should be acted upon by theBoard inaccordance with the criteria set forth in the Board'sdecision inSpielberg Manufacturing Company.5A hearing was held on June 16 before the arbitratorspecifically confined to the alleged discriminatory transferof Nails. Testimony was taken concerning whether or notRespondent had discriminatorily transferred Nails fromhis job as checker to that of loader because of his unionactivities.In its brief to the arbitrator Respondentcontended that Nails' alleged discriminatory transfer did4 159 NLRB 10405 112 NLRB1080, 1082 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot constitute a proper subject for arbitration because theprovision pursuant to which the arbitration was broughtcontained no specific antidiscrimination clause of any sort.However, the arbitrator in his award ruled that the wholecontract seemed to imply that discrimination because ofunion activity was forbidden, and that a violation of suchan implied term of the contract would seem to come withinthe contemplated scope of grievances, which article XIIstates concerns "terms or conditions of this contract."Although article V, the labor management provision of thecontract, expressly precludes the contract having anyimplied terms, and although there was no express clausepertainingto discriminatory transfers, the arbitrator ruledthat condonation of the alleged discrimination, if proved,would run counter to one of the strongest policiesenumerated by the Federal Labor Management statutes,and that the parties would be barred even by agreementfrom infringing upon the fundamental rights of anemployee to engage freely and fully in union activitieswithoutreprisal.Accordingly,hefound that anyconstruction of the management rights provision of thecontract, which would sanction discriminatory treatmentof an employee because ofunion activitieswould beillegaland void to that extent. He, therefore, concluded that hewould not be modifying the contract in refusing to applystrictly the management rights provision in theinstantsituation and issued an award on June 30, in which hefound that Nails was transferred from job of checker tothat of unloading because of his union activities, andsustained his grievance. He, accordingly, ordered thatNails be reinstated to his former job as checker in theevent that the grievance concerning his discharge besustained.At the hearing held herein Respondent objected to theadmission in evidence of the arbitrator's award, either asdeterminative of the transfer issue or as evidence to beconsidered by the Trial Examiner, on the grounds that itwas contingent upon a determination of the dischargeissue;the testimony presented to the arbitrator wasdifferent than that presented herein; and the only issuebefore the arbitrator was whether Nails was transferredfor"justcause,"which obviated the necessity ofestablishing illegalmotivationwithin the meaning ofSection 8(a)(3) of the Act, and consequently thisissue wasnot before the arbitrator.Conclusions as to the Arbitrator's AwardThe contract in article XII provides that grievances ordisputes concerning terms or conditions of this contract"-shall be taken up promptly in the following manner,"and after setting forth the interim steps provides forarbitrationwhich shall be binding and final upon theparties. This persuasively suggests that the grievance andarbitration procedure is mandatory upon the parties.' Ialso find no merit in Respondent's contention in its brief tothe arbitrator that he had no jurisdiction over the issuepresented to him because a discriminatory transfer is notcovered by any specific provision of its collective-bargaining contract.The contract provides that the" See Local174,TeamstersvLucasFlower Co,369 U S 95 CfDubo Manufacturing Corporation,148 NLRB 1114, 1118.'Spielberg MfgCo., supra,1081"SpielbergMfg Co.,supra, International Harvester Companyfunction of the arbitrator was to determine whether theCompany or the Union was correct with reference to theproper application and interpretation of the contract. Thishe did as indicatedsuprain his opinion. See alsoHerculesMotor Corporatton, 136NLRB 1648.It has long been the policy of the Board to recognize andhonor arbitration awards in order to promote the"desirable objective of encouraging voluntary settlementof labor disputes.1'7 The Supreme Court has also indicateditsapproval of effectuating the statutory policy ofencouragingsettlementsof grievances under a collective-bargaining agreement. Thus, inUnited Steelworkers ofAmerica v. American Manufacturing Co.,363 U.S. 564,566, the Court stated "that policy can be effectuated onlyif the means chosen by the parties for the settlement oftheir grievances under a collective-bargaining agreementis given full play." The Board however, will withhold itsauthority to adjudicate alleged unfair labor practicesinvolving the same subject matter,unlessitclearlyappears that the arbitration proceedings were unfair, hadprocedural irregularities, or that the award was clearlyrepugnant to the purposes and policies of the Act.8Itdefinitelyappears and was admitted that thearbitration proceedings were fair, with ample opportunityaccorded Respondent to introduce evidence, and thatthere were no proceduralirregularities.The award wasclearly not repugnant to the purposes and policies of theAct. Respondent's reliance uponFord Motor Company'andMitchell Transport, Inc.,10to support the position thatthe principles enumerated in theSpielbergcase areinapplicable to the instant caseismisplaced.In theFordcase, the Board declined to honor the arbitrator's awardbecause, unlike theSpielbergcase, it was not a situationwhere an arbitrator had passed upon a questionsubsequentlypresented to the Board for a newdetermination. The arbitrator did not have before him nordid he pass upon the question subsequently presented tothe Board. In theinstantcase the arbitrator took evidenceconcerning the alleged discriminatory transfer because ofNails' union activities and resolvedit,an issue nowpresented herein. Similarly, in theMitchellcase, the TrialExaminer declined to accept the Joint Committee'sarbitration award because the issue presented to himinvolved the filing of grievances, which concedely were notpresented to or resolved by the Joint Committee. I alsofind no merit in Respondent's contentionthat the awardmay not be recognized because itwas made contingentupon a determination of the discharge issue. Thearbitratorhad no alternative but to condition thereinstatement upon a favorable resolution of the dischargeissue.Even if he had omitted the contingency, his findingor reinstatement,ineffect,would havebeensubjectthereto. For example, a proven unprovokedassault uponone of Respondent's officers would have barred hisreinstatementdespitethearbitrator'saward.Furthermore, as appears hereafter, the dischargeissue isresolvedinNails'favor,therebyremoving thecontingency. In these circumstances I find that thedesirableobjectiveofencouraging the voluntarysettlement of labor disputes will best be served byrecognizing the arbitrator's award. I, accordingly, find that(UAW),138 NLRB 923, 927, enfdsub nom Thomas Ramsey vN L.R.B.,327 F 2d 784 (C A 7)" 131 NLRB 1462.10 152 NLRB 122 SCHOTT'S BAKERY, INC.Nails was discriminatorily transferred from his position ofchecker because of his union activities.2.The evidence presented concerning the discriminatorytransfer of NailsEven if the arbitrator's award may not be recognizedand honored I, nevertheless, find that Respondentdiscriminatorily transferred Nails because of his unionactivities.TherecordhereinconcerningNails'employment and transfer is as follows:He obtained employment with Respondent in August1957, and, except for a short break in service in the latterpart of that year, he continued in Respondent's employuntilMay 1 when he was discharged. During hisemployment he held several positions in the Union,including that of chief shop steward during 2 months in1964, and as president since August 1964. As president hediscussed employee grievances with William Laird, whobecame Respondent's personnel manager in September1965, especially those grievances arising in connectionwith a Teamster's strike and a picket line involvingRespondent in September 1965.During the early part of his employment Nails operateda slicing machine and boxed bread. In the latter part of1957 he became a checker. As a checker it was hisresponsibility to inspect the contents of the trucks of thedriver-salesmen after they have been loaded to ascertainwhether the drivers had received all of the productspreviously ordered by them. This was done by checkingthe contents of each truck against the items appearing onthe duplicate of what is referred to in the industry as a"load sheet," which contains a list of the products orderedby a driver, and is pinned on the rear of his loaded truck.After making whatever corrections are necessary on theduplicate load sheet to indicate the correct contents ofeach truck, the checker then conforms the original loadsheet to the corrected duplicate. This paperwork issupposed to be done at a desk provided for the checkernear the loading zone, which is close by a door leading tothe coffee bar or lunchroom of Respondent's premises.The driver then receives the duplicate load sheet, whichhe can double check against this load, and, if any errorsare found, these are brought to the attention of the checkerfor correction. The corrected original is sent to the officewhere the driver is charged for his load. Undetected errorsin the checking of the truck could result either in over- orunder-charging the driver. In the latter case the Companywould absorb the loss unless the error were called to itsattention by the driver.During Nails' tenure as a checker the number of driver-salesmen trucks increased from about 50 to 65, most of theincrease occurring during the period 1964-1966. Thisgreatly increased his workload, and he began complainingto the Company about it in 1961, suggesting the need foradditional checkers. In September 1965 he complained toWilliamLaird, the then newly appointed personnelmanager, that he needed help to do the checking,mentioning that he had previously spoken about it toWoodrow Choate, the shipping manager, who had statedthat the Company would not authorize any increase in helpalthough he agreed that a part-time checker was needed to" Choate admittedly participated in the decision to transferNails, but failed to correct Nails' mistaken impression that he hadnothing to do with it12Choate, the shipping manager, admitted that Nails was tooold to box bread, that it took a younger man to do it, and that335take care of the increased workload. Laird agreed to lookintothe matter at the request of Nails. About January 20,Nails again spoke to Laird about getting additional help.Laird advised him that they had decided they did not needanother checker, and suggested that Nails should takeanother job in the Company where he could advance if heknew more about the Company. Nails demurred aboutchanging his job and remonstrated that Laird was notdisclosing everything about the suggested job change.Laird in reply stated "you know how things are aroundhere and we don't do what we have to do-what we want todo, we do whatever we have to do, and anytime any littlething goes wrong the first thing they start hollering is thatso-and-so president of the Union is a checker." WhenNails continued to voice his feelings that there was more toit then he was being told, Laird said, "Well, it just don'tlook right for the president of the Union to be checking,"and asked Nails to consider a transfer. Nails agreed tothink it over.About a week later, Nails was summoned to a meetingwith Laird, which was also attended by Chief ShopSteward Eddie Getro and Shop Steward Charles Leonard.Laird told Nails that, although he had been given a chanceto change his job, he had not heard from him and he,therefore, was being transfered to another job. When Nailsasked why, Laird stated that the Company had checkedup around $400 short and had found many mistakes onhis load sheets. Nails replied that he had previously toldhim how he was pushed for time and had not obtained theadditional help requested, and that, accordingly, therecould be some possibility of mistakes because of a lack ofhelp. Laird then asked Nails to look at some papers whichindicated his mistakes in checking but Nails declined to doso. Shop Steward Leonard then reminded Laird that only afew days before he had admitted that there had been someshortages in the ingredients, and had asked him whetherthose shortages could also be reflected in Nails' loadsheets. Laird admitted it possibly could.After leaving Laird's office Nails met Choate, andinformed him that he had been taken off his job aschecker.When Choate asked why, Nails replied that itwas ostensibly because there were mistakes on the loadsheets. Choate assured him that he had nothing to do withit.11On January 30, Nails was transferred to the job ofboxing breads. A week later he became ill and upon hisreturn on February 13 he was assigned to the loading ofbuns and bread.12The above findings are based upon the creditedtestimony of Nails. Respondent contended that Nails wastransferred from his job as checker because his checkingdutieswere not satisfactorily performed. In supportthereof, Laird testified that Respondent's vice president,Archie Schott, complained to him about the variancesbetween the loads charged to drivers and their orders, andthat as a result he asked the office manager to conduct astudy of Nails' load sheets, which indicated that about 40errors were made during the months of December 1965and January 1966. He also stated that he was advised byForeman Phillip J. Hyman, Nails' supervisor, that Nailswas doing his paperwork in the coffee bar rather than atthe desk provided for that purpose,13 and that employeeHefefinger, who was also a checker, complained to himloading was more strenuousthan checking because in checkingthe heaviest thing carriedis a pencil.i3Nails admittedusing thecoffee baron occasion because thewind at his desk blewhis papersaround, butstated that Hymannever spoke to him about it. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Nails was not devoting full time to his job and wasinvolved with other activities. I find it significant to notethat Laird did not deny Nails' testimony that at first he(Laird) had urged him to transfer to another job in order toimprove his chances of advancement. His allegedinadequate performance was asserted only after Nailsquestioned his purpose in urging a transfer. I find Laird'stestimony unimpressive.ForemanHyman, who supervised the wrapping,bagging, and loading of trucks, also testified on behalf ofRespondent about Nails' inadequate job performance as achecker. He stated that until the last 6 months of Nails'tenure as a checker he did a good job, that he then beganto complain about needing help, that he saw Nails talkingto the production people and told him that he could get hisjob done by spending more time checking the trucksinstead of talking to the production people, that the driver-salesmen complained about the delay in checking out theirtrucks, that Choate complained to him about shortages,and that he criticized Nails for taking 40 to 50 minutes forhis lunch break instead of the allotted 30 minutes.'" I finditodd that, despite the alleged widespread criticism ofNails,Hyman never warned him, an employee oflongstanding who had admittedly done good work as achecker for many years, that he would be transferredunless he mended his ways. His testimony concerning thecriticism of Nails is not credited.ConclusionsViewing the evidence in its entirety, especially themanner in which the transfer was first broached to Nails,his position in the Union, his active participation in unionmatters, the recent trouble in connection with theTeamsters strike, and the recent finding by the Board ofRespondent's antiunionism and violations, I find that Nailswas transferred to a more onerous position in order todiscourage union interest and support in the bakery. Henot only was given a more onerous job, but the transferitself was also tantamount to a demotion to a job he hadheld during the first few months of his employment beforebeing advanced to a checker. The reason ascribed byRespondent for effecting the transfer was pretextual andwas advanced to mask its true motivation. Accordingly, Ifind that the transfer constituted a violation of Section8(a)(3) and (1).C. The Alleged Discriminatory Discharge of NailsFollowing his transfer, Nails continued to work loadingbuns and bread. The machanics of the loading and prioroperations are as follows: The bread after being baked iscarried from the ovens and cooled on a conveyor called the"cooler," to machines which slice and bag it. To increasethe flow of bread to these machines, it is only necessary tospeed up the cooler. When more bread comes off thecooler then could normally be handled by the baggers,their speed can also be increased to a certain pointdepending upon how fast air can fill the bags. In the eventa bagging machine breaks down, which is not uncommon,the bread is directed from the cooler to the other baggingmachines. From the bagging machines the bread isdeposited upon long loading conveyors of which therewere several in the bakery. The speed of these conveyors14Nails admitteda minimal amount of talkingwhich did notinterfere with his work, and that Hyman spoke to him only on oneoccasion about it.isconstant and cannot be changed, but the spacingbetween loaves of bread can be materially decreased,thereby substantially increasing the flow of the bread. Theloader works along a conveyor, removing the bread, fourloaves at a time, placing them upon trays and then loadingthe trays in a truck. In the event the movement of bread isgreatly increased on the conveyors by sharply reducing thenormal 12 inches between loaves, the loader may find itvery difficult or even impossible to place the loaves ontrays, carry them to a truck, and then return in time topack the next tray for removal to the truck, and as a resultsome of the bread will be carried on the conveyor past theloader to the end of the line, and there deposited on thefloor, probably in a "crippled" condition.Nails loaded bread without incident until the night ofApril 29. The testimony concerning the events, whichoccurred on that night and culminated in his discharge isinconsistent and conflicting. According to Nails, he beganhis shift about 6 p.m. on that night and after loading bunshe was assigned to loading bread on one of the conveyorscalled the "fourteen trucks" conveyor. After loading abouthalf of the trucks assigned to him, he noticed that theloaves of bread were being spaced much closer thannormally, which made it extremely difficult to handle. He,therefore, called to Bob Metzler, who was operating abagging machine, to tell Foreman Hyman to come to hiswork station because the bread was coming so fast that hewas unable to keep up with it. At that time he counted thespeed of the bread at 61 loaves a minute, whereas before itwas running about 45 loaves a minute. When Hymanappeared, Nails told him that the bread was coming toofast and he was unable to keep up with it. Hyman replied,"Well, anytime you think you can't keep up with it, punchyour card and go home." Nails refused to leave, andremonstrated that he had counted the speed of the breadat 61 loaves per minute, but Hyman denied that it wasgoing that fast. When Nails stated that if he did not slow itdown it would get away from him and run off on the floor,Hyman warned him, "You just let it run off on the floorand you are really going home." Nails reiterated that hewas doing his best but that he could not handle it and itwould get away from him. Five loaves did get away fromhim, three of which were spoiled. Hyman then left thearea. Shortly thereafter, employee Parish, who operated aslicingmachine, approached Nails and advised him thathe had been sent by Hyman to relieve him, and he tookover.After Parish began loading, he remarked to Nailsthat he could not handle the bread because of the speed,and added "I will let more bread get away from me thanyou did." Nails then left to punch his card. After doing so,Hyman called to him and accused him of letting five loavesof bread run off. Nails conceded that five loaves had run-off because he could not keep up with the speed of the flowof the bread. Hyman then commented that he would reportto the office that he was unable to do the job, to whichNails replied, "I can't catch the bread the way it was goingout there and nobody else can. It was going too fast andyou know it." When Hyman reiterated that he was stillgoing to advise the office that he could not do the job,Nails started to walk off, stating that he did not care whathe reported, and that he could not catch the bread. Whenhe reported for work the following morning, Choate toldhim he was fired for deliberately damaging companyproperty.Employee John Parish testified on behalf of the GeneralCounsel that two of the bagging machines broke downduring the night of April 29, that following the secondbreakdown the speed of the bagger was increased to 65 SCHOTT'S BAKERY, INC.337loaves aminutefrom a previous normal speed of about 42,that shortly thereafter he was sent to relieve Nails at whichtimethe speed of the bread was about 55 loaves a minute,and that the bread continued to run fast for about an hourbut he managed to keep up with it although two loaveswent by him. Parish also stated that Hyman speeded upthe cooler twice that night, that it was customary forHyman to speed up the cooler, but that he did it more oftenafter Nails began working as a loader.The following employees testified on behalf ofRespondent.Ernest Cox, a machine operator, stated that his machinebroke down several times on the night of April 29, and thatthe bagger was operated faster thanusualfor about half anhour.John Castleberry, a loader and bun packer, and BillyLawhorn, a machine operator, claimed that the bread wasmoving at normal speed on the night in question.Foreman Hyman stated that on the night in question heheardNails shout "hold number 2 conveyor." Hethereupon cut the bagger off and sent employee Metzler tofind out what the trouble was. Metzler returned in a fewminutes and told him to let number 2 conveyor go,'s andthat Nails was complaining that the bread was running toofast.He thereupon went out and spoke to Nails, whocomplained that the bread was running too fast for him tohandle, that he could not keep up with it, and that if he(Hyman) did not slow it down, he was going to let the breadrun off. He warned Nails that if he letit runoff he wouldhave to send him home, and left. About 15 or 20 minuteslater he returned and found about 12 or 14 loaves whichhad run off, only 3 of which had not been spoiled. He thensent Parish to relieve Nails. As Nails was walking by himon his way to punch his card, he told him that he wouldhave to report what happened to the office. Nails retortedhe "did not give a G-d- what he told the people in theoffice" and walked by, punched his card, and went home.Later that morning he (Hyman) told Laird that Nails haddeliberately let bread run off. Laird thereupon calledChoate on the telephone, and he (Hyman) related toChoate what had happened and recommended that Nailsbe discharged. Choate agreed and advised them to haveNails' check made up in the preparation for his discharge.Shipping Manager Choate testified that after Hymantold him on the telephone that Nails had deliberately letbread run off, he authorized his discharge, that thefollowingmorning when Nails reported for work, heinformed him he was being fired because of what Hymanhad reported to him, that he did not ask Nails whether ornot the accusations against him were true, and that Nailsonly said itwas "all lies."ConclusionsRespondent contends that Nails was discharged fordeliberately damaging company property. The GeneralCounsel submits that the reason advanced for Nails'discharge was pretextual, and that, in fact, Respondentwas motivated to discharge him because of his union"This conveyor(on which Nails was working),had beenmistakenly cut off in response to a call from the loader on anearby conveyor who was having trouble keeping up with the flowof bread and had called out to have his conveyor cut off.16 In this connection it is significant to note that Parish testifiedthat the cooler was speeded up more often after Nails beganworking as a loader.17 It appears from the record that this was not the only time thatbread had run off the conveyor Parish testified withoutactivities.Evaluating the contradictory testimony andtaking into consideration the demeanor of the witnesses indetermining their credibility, I find that on the night inquestion the speed of the flow of bread on the conveyor atwhich Nails was working,was increased to an extentwhich taxed his ability to keep up with it, and that as aresult some of the bread unavoidably ran off and wasspoiled. In reaching this conclusion,it isunnecessary todetermine whether the flow was increased intentionally tocause the runoff or whether the exigencies of theoperations that night, brought on by the failure of some ofthe equipment, were the cause of speeding up the flow. IS Ialso find that Nails did not threaten to deliberately allowbread to run off. He complained to Hyman at the time inquestion that unless the flow of bread was diminished, theunavoidable consequence would be a runoff of some of thebread. Hyman may, in good faith, have inferred or thoughthe heard Nails threaten to deliberately permit bread to runoff. If he thought he heard Nails make the threat, I find hewas mistaken in that impression. If he made an inferenceto that effect, it was not justified in view of thecircumstances found herein." I conclude that Nails wasphysically unable to keep up with the speed of the breadflow, and that a small quantity ran off. This may have beendue to some extent to the fact that his age militated againsthis ability to do the loading under the conditions extant onthat night, whereas a younger employee may have beenable to successfully cope with the situation.Were it not for the discriminatory transfer of Nails to amore onerous position, the situation would not have arisenor developed where he would be faced with doing a jobbeyond his capabilities and discharged. In thesecircumstances, I find that, inasmuch as Respondent bearsthe responsibility for having discriminatorily created asituationwhich, through no fault of Nails,resulted in hisdischarge, it must also bear the responsibility for theconsequences which emanated from its discriminatoryaction.Moreover, the circumstances relating and leadingtoNails' discharge must also be viewed in the light ofRespondent's history of antiunionism as evidenced by theBoard's findings in the prior case.It is also significant to note that had Nails refused toaccept the transfer and quit because of the more onerousnature of the new job, Respondent would have been foundin violation of Section 8(a)(3). "An employee who is forcedto leave his employment as the only alternative toaccepting discriminatory action relating to his conditionsof employment is constructively discharged in violation ofthe Act."American Auto-Felt Corporation,158 NLRB1628.Viewing the record in its entirety, I find that Nails wasdiscriminatorily discharged in order to discourage unionsupport and activities in violation of Section 8(a)(3) and(1).18D.The Alleged Interference, Restraint, and CoercionThe complaint in Case 23-CA-2266 alleges that Lairdinterrogated employees concerning their union activities,contradiction that two loavesran off afterhe replaced Nails, andthe latter statedthathe had seen bread run off on manyoccasions,as muchas 50to 100 loaves at a time, Hyman testifiedthat he couldremember only one such instance,when a loaderabandoned his job,but admitted that other occasions may nothave beenbrought tohis attention.11Cf.N.L.R.B.v.Baltimore Paint andChemical Corp.,308F 2d 75 (C.A. 4), enfg. 135 NLRB87, Zelrich Company,144NLRB 1381 338DECISIONSOF NATIONALLABOR RELATIONS BOARDand that he and Choate threatened an employee that hewould be assigned to more onerous and arduous tasks if hecontinued his interest in the Union.The complaint in Case23-CA-2384 alleges that Hyman threatened Nails withdischarge because of his union activities.The only evidenceadduced pertaining to interrogationof employeesconcerning their union activities is aconversation had betweenLairdand Nails in January. Inthis conversation Laird inquired whether it was true as hehad heard from a union business agent thatNails wouldhaveto beaway on union business.Nailsreplied that hemust have misunderstood the business agent,and thatalthough a union meeting was, in fact,set to be held inMemphis, he was not planning to attend.Laird knew thatNailswas presidentof the Union,and had discussedpersonnel matters with him.Thus,Nails' possible absencefrom thebakerywas a matter of legitimate interest toLaird. Under thesecircumstances,I find thatLaird did notunlawfullyquestionNailswithin the meaning of theproscriptionof Section8(a)(1).Ifindfurther that theGeneral Counselhas not establishedby a preponderanceof the evidencethat Laird or Choatethreatened to assignNails or anyother employee to a moreonerous fob if theycontinued their interestintheUnion.Nailswastransferred to a more onerous job, as found herein, but hewas only requested and not threatened with such atransfer prior to its occurrence. I also find thatthe GeneralCounsel has failed to establishby a preponderance of theevidence that Hyman threatened to discharge Nailsbecause ofhis union activities.Hyman didthreaten tosend Nails homefor thenight if he let breadget by him.Thisinvolvedonly a workloss for partof thenight,but nota discharge.The onlythreat of discharge madeby HymantoNailswas in the event thathe deliberately orintentionallylet thebread runoff.Whetheror not it wasdeliberate is an issue unrelated to Nails' union activities.Accordingly,Iwill recommend that the complaints hereinbe dismissed insofar as they allege interrogation andthreats of reprisal in violationof Section8(a)(1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, and therein found to constitute unfair laborpractices defined inthe Act,occurring in connection withthe operations of Respondent as outlined in section I,above, have a close, intimate,and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaningof Section 2(5) of the Act.3.By discriminatorily transferringNailsfrom positionof checkerto thatof loader,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.4.By discriminatorilydischargingNails,Respondenthas engaged in unfair labor practices within the meaningof Section8(a)(3) and(1) of the Act.5.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of theAct.6.Except to the extent that violationsof the Act havebeenspecificallyfound,as set forth above,the GeneralCounsel has failed to establish by a preponderance of theevidence the remaining allegations of the complaints, andIwill recommend that the said complaintsbe, to thatextent,dismissed.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices,I shall recommend that it cease and desisttherefrom,and that it take certain affirmative actionorderedin such cases as provided in the RecommendedOrder below, which I findnecessary to remedy andremovethe effects of theunfair labor practices, and toeffectuate the policiesof the Act.HavingfoundthatRespondentdiscriminatorilytransferredNails from his job as checkerto thatof loaderand thereafterdischargedhim because of his unionactivitiesand to discourage union support, I shallrecommend that Respondent be required to offer himreinstatement to his former job as checker or asubstantially equivalent position and makehim whole forloss of earnings since his discharge in accordancewith theremedial policies outlined inF.W.Woolworth Company,90 NLRB289, andIsisPlumbing & HeatingCo.,138NLRB 716.In view of the serious nature of the violations foundherein,and because of its recent history of violations, Ishall recommend that Respondent be required to ceaseand desist from in any other manner infringing uponemployees' rights guaranteed in Section7 of the Act.Upon thebasis of the entirerecord,the findings of factand conclusions of law,I issue the following:RECOMMENDED ORDERThe Respondent, Schott's Bakery, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membershipin American Bakery andConfectioneryWorkers' International Union,AFL-CIO.Local 163, or any otherunion,by discriminatorilytransferring employees from one job to another because oftheir union activitiesor by discriminatorilydischargingand refusing to reinstate,or in any other mannerdiscriminating in regard to their hire or tenure ofemployment or any other term or condition ofemployment.(b) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer James Nails immediate and full reinstatementtohis former or substantially equivalent position aschecker,without prejudice to his seniority or other rightsand privileges,and make him whole for all losses he mayhave suffered by reason of the discrimination against himin the manner set forth in the section of this Decisionentitled"The Remedy."(b)NotifyJames Nails if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with the SCHOTT'S BAKERY, INC.339Selective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due toNails and the right to reinstatement under the terms of thisRecommended Order.(d)Post at its plant in Houston, Texas, copies of theattached notice marked "Appendix."19 Copies of saidnotice, to be furnished by the Regional Director for Region23,afterbeingdulysignedbyanauthorizedrepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.20IT IS ALSO RECOMMENDED that the complaints bedismissed insofar as they allege unfair labor practices notspecifically found hereinabove.1s In the event that this RecommendedOrderis adopted by theBoard, the words"a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice.In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."20 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read-"Notify saidRegional Director,in writing,within 10 days from the date of thisOrder,what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor RelationsAct, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in AmericanBakery and Confectionery Workers' InternationalUnion,AFL-CIO,Local 163, or any other labororganization,bydiscriminatorilytransferringemployees from one job to anotheror bydischargingand refusing to reinstate them, or in any other mannerdiscriminating in regard to the hire or tenure of theiremployment,or any term or condition of employment.WE WILL offer James Nails immediate and fullreinstatementtohisformerorsubstantiallyequivalent position as checker, without prejudice tohis seniority or other rights and privileges,and makehim whole for any losses he may have suffered byreason of our discrimination against him.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise ofrights guaranteed by Section 7 of the National LaborRelations Act, as amended.All ouremployees are free to become or remain, orrefrain from becoming or remaining,members of theabove-named Union.SCHOTT'S BAKERY, INC.(Employer)DatedBy(Representative)(Title)Note: We will notify James Nails if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, def.tced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone CA8-0611, Ext. 4721.298-668 0-69-23